JULIAN, District Judge.
The plaintiff brings this action against the United States under the Federal Tort ■Claims Act, 28 U.S.C. § 1346(b), for personal injuries which he alleges were caused by the negligent operation of a motor vehicle by an employee of the defendant.
The defendant denies that its employee was negligent and alleges contributory negligence on the part of the plaintiff.
On November 4, 1959, at about 10:25 a. m., a motor vehicle operated by the plaintiff and a postal service truck operated by an employee of the defendant collided at the intersection of Peter Parley Road and Forest Hills Street, both being public ways in a thickly settled district of Boston, Massachusetts. The streets are about 26 feet wide and intersect each other at right angles. Each operator’s view of the road traffic approaching the intersection was obstructed by houses and vegetation. The weather was clear and the roadway dry.
The defendant’s employee, travelling easterly and upgrade on Peter Parley Road, reached the intersection of Forest Hills Street and there brought his vehicle to a full stop. He looked to his right, the direction from which the plaintiff was then approaching the intersection on Forest Hills Street. The plaintiff’s car was then more than 200 feet away from the intersection and because of a curve on Forest Hills Street was not visible from the point where the government vehicle had come to a stop. There was no other traffic in view. The defendant’s employee thereupon entered the intersection at first speed and after traversing about a third of the intersection saw the plaintiff’s car about 120 feet away, on his right, approaching the intersection at a speed of about 40 miles per hour. The defendant’s employee continued on, believing he could clear the intersection before the plaintiff entered it. The plaintiff applied his brakes hard, but because of his excessive speed he did not succeed in stopping his car in time to avoid entering the intersection and striking the defendant’s truck. The left front corner of the plaintiff’s car struck the right side of the government vehicle between the rear fender and the side door. The collision occurred in the southeasterly quadrant of the intersection. Tire marks nearly 50 feet long made by the plaintiff’s car extended from the point on Forest Hills Street where the plaintiff applied his brakes to the point of collision.
I find that the defendant’s employee did not operate the defendant’s vehicle negligently.
I find that the plaintiff, in violation of Mass.G.L. c. 89, § 8, failed to grant the right of way to the defendant’s vehicle which had entered the intersection well ahead of the plaintiff’s vehicle. I further find that the plaintiff, in violation of Mass.G.L. c. 90, § 17, approached the intersection of Peter Parley Road and Forest Hills Street, where his view of the road traffic was obstructed, at a rate of speed greatly in excess of 15 miles per hour. I find that the plaintiff, in violation of Mass.G.L. c. 90, § 17, operated his vehicle at a rate of speed greater than was reasonable and proper, having regard to traffic and the use of the two ways and the safety of the public as he approached the intersection where the collision took place. I find that the plaintiff operated his vehicle negligently and that his own negligence was the sole cause of the collision.
Judgment will be entered for the defendant.